                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


EVANSTON INSURANCE COMPANY,

                Plaintiff,
v.
                                                                Case No. 8:17-cv-2747-T-24 CPT
JACK BOONE, ET AL.,

            Defendants.
______________________________/

                                               ORDER

        This cause comes before the Court on Plaintiff’s Motion for Reconsideration. (Doc. No.

88). Defendant Kyla Roberts opposes the motion. (Doc. No. 92). As explained below, the

motion is denied.

I. Standard of Review

        There are three major grounds justifying reconsideration: (1) an intervening change in

controlling law; (2) the availability of new evidence; and (3) the need to correct clear error or to

prevent manifest injustice. Sussman v. Salem, Saxon & Nielsen, P.A., 153 F.R.D. 689, 694

(M.D. Fla. 1994)(citations omitted). The Court notes that reconsideration of a previous order is

an extraordinary remedy to be employed sparingly. See id. (citations omitted).

        Plaintiff Evanston Insurance Company (“Evanston”) argues that its motion is based on

the need to correct clear error and to prevent manifest injustice. However, the Court finds that

Plaintiff is merely attempting to refute the basis for the Court's earlier decision. See Lamar

Advertising of Mobile, Inc. v. City of Lakeland, 189 F.R.D. 480, 490 (M.D. Fla. 1999)(stating

that a motion to reconsider should not be used to rehash arguments that the Court has already

rejected or to attempt to refute the basis for the Court's earlier decision).
II. Background

       On July 8, 2013, Namon Smith and Zachary Roberts were working on a cell tower.

Namon Smith was not properly secured to the cell tower and fell and struck Zachary Roberts,

which caused Zachary Roberts to fall over 200 feet to the ground below. Zachary Roberts died

from his injuries.

       Zachary Roberts is survived by his wife, Kyla Roberts, and she is the personal

representative of the Estate of Zachary Roberts. Defendant Kyla Roberts, as personal

representative of the Estate of Zachary Roberts (hereinafter referred to as “the Estate”), filed suit

in state court against Defendant Monarch Towers, Inc. (“Monarch”), Defendant Jack Boone (an

executive officer and/or director of Monarch), Defendant Broadcast Tower Technologies, Inc.

(“Broadcast”), and Defendant Southeast Personnel Leasing, Inc. (“SPL”).

       The Estate asserted vicarious liability and negligence claims against Boone, Monarch,

Broadcast, and SPL. Specifically, in the vicarious liability claims asserted in state court, the

Estate alleged that Boone, Monarch, Broadcast, and/or SPL employed Namon Smith, and that

Smith negligently failed to use reasonable care which caused him to fall and strike Zachary

Roberts. In the negligence claims asserted in state court, the Estate alleged that Boone,

Monarch, Broadcast, and SPL acted negligently and that their negligence led to Zachary Roberts’

fall and death. The Estate also alleged that Zachary Roberts was the employee of Monarch

and/or Boone and/or Broadcast and/or SPL at the time of the fall. The state court action is

ongoing.

       Evanston issued a Commercial General Liability policy (“the CGL Policy”) to Monarch.

In this federal lawsuit, Evanston seeks a declaration that: (1) there is no coverage for the claims

against Monarch, Boone, and Broadcast; (2) Broadcast is not an additional insured; (3) Evanston



                                                  2
has no duty to defend Monarch, Boone, and Broadcast in the underlying state court action; and

(4) Evanston has no duty to indemnify Monarch, Boone, and Broadcast for any liability assessed

in the underlying state court action. Evanston filed a motion for summary judgment on these

claims, and the Court found: (1) Evanston has a duty to defend Monarch and Boone in the state

court action; (2) whether Evanston has a duty to indemnify Monarch and Boone is not ripe for

review, because the Estate’s claims against them in the state court action have not yet been

resolved; and (3) Broadcast is not an additional insured, and as such, Evanston has no duty to

defend or indemnify Broadcast. (Doc. No. 83).

III. Motion for Reconsideration

       In the instant motion, Evanston asks the Court to reconsider two rulings in the summary

judgment order. Specifically, Evanston argues that the Court erred in finding that: (1) Evanston

has a duty to defend Monarch and Boone in the underlying state court action; and (2) a

determination regarding whether Evanston has a duty to indemnify Monarch and Boone is not

ripe for review. As explained below, the Court rejects Evanston’s arguments of error.

       A. Duty to Defend

       Evanston contends that there is no duty to defend Monarch and Boone in the state court

action, because the CGL Policy provides an exclusion from coverage for bodily injury to

Monarch’s employees and its leased employees. Evanston contends that the evidence before the

Court shows that Zachary Roberts was either directly employed by Monarch or was a leased

employee of Monarch through SPL.

       In the summary judgment order, this Court stated the following regarding an insurer’s

duty to defend:

               In Florida, the general rule is that an insurance company's duty to
               defend an insured is determined solely from the allegations in the

                                                3
                complaint against the insured, not by the true facts of the cause of
                action against the insured, the insured's version of the facts or the
                insured's defenses. The insurer must provide a defense in the
                underlying action if the complaint states facts that bring the injury
                within the policy's coverage. If the complaint alleges facts partially
                within and partially outside the scope of coverage, the insurer is
                obligated to defend the entire suit. The merits of the underlying suit
                have no bearing on whether the duty is owed. Furthermore, any
                doubt about the duty to defend must be resolved in favor of the
                insured.

Trailer Bridge, Inc. v. Illinois Nat. Ins. Co., 657 F.3d 1135, 1141–42 (11th Cir. 2011)(internal

citations and quotation marks omitted). Based on the allegations in the state court complaint that

Zachary Roberts may have been an employee of SPL and/or Broadcast, this Court found that the

employee/leased employee exclusion might not apply, and therefore, Evanston has a duty to

defend Monarch and Boone.

        Evanston argues the Court’s conclusion is erroneous. First, Evanston argues that if

Zachary Roberts was employed by SPL, he could have been leased to Monarch and the leased

employee exclusion would apply. The Court agrees with that proposition. However, based on

the allegations in the state court complaint, it is possible that Zachary Roberts was employed by

SPL and not leased to Monarch, and in such a situation, there would be coverage. The Court

notes that Evanston relies on substantial evidence that tends to corroborate its theory that

Zachary Roberts was employed by SPL and leased to Monarch. However, the actual facts do not

control the duty to defend; the allegations in the state court complaint control.

        Second, Evanston argues that there is no evidence that Broadcast employed Zachary

Roberts. Once again, the Court is bound by the allegations in the state court complaint and not

by the actual facts.

        This Court acknowledges that there is a limited exception that allows a court to “consider

extrinsic facts ‘if those facts are undisputed, and, had they been pled in the complaint, they

                                                  4
clearly would have placed the claims outside the scope of coverage.’” Addison Ins. Co. v. 4000

Island Boulevard Condominium Assoc., Inc., 721 Fed. Appx. 847, 854 (11th Cir. 2017)(quoting

Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1323 (11th Cir. 2014)). However, in this

case, the identity of Zachary Roberts’ employer and his employment status is both disputed and

has been alleged in the state court complaint, and as such, the limited exception allowing

consideration of extrinsic facts does not apply.

        The Court also notes Evanston’s reliance on Higgins v. State Farm Fire Insurance and

Casualty Company, 894 So. 2d 5 (Fla. 2004). However, Higgins does not hold “that any time an

insurer disputes a fact, the insurer is entitled to a determination of such facts . . . particularly

where the underlying allegations at issue appear baseless.” Addison, 721 Fed. Appx. at 855

(internal quotation marks omitted). Accordingly, the Court denies Evanston’s motion to

reconsider the conclusion that Evanston has a duty to defend Monarch and Boone in the state

court action.

        B. Duty to Indemnify

        Next, Evanston challenges this Court’s conclusion that a determination regarding whether

Evanston has a duty to indemnify Monarch and Boone is not ripe for review. The Court reached

this conclusion because the state court action is ongoing and neither Monarch nor Boone’s

liability has been established. See Mid-Continent Cas. Co. v. Delacruz Drywall Plastering &

stucco, Inc., 766 Fed. Appx. 768, 770 (11th Cir. 2019)(agreeing with the district court that “an

insurer’s duty to indemnify is not ripe until the underlying lawsuit is resolved or the insured’s

liability is established”).

        Evanston argues that the Court should determine whether Zachary Roberts was employed

by, or leased to, Monarch, which will determine whether Evanston has a duty to indemnify



                                                    5
Monarch and Boone, because these employment issues will not necessarily be resolved in the

state court matter. However, the indemnification issue is not ripe in this case, because whether

Evanston must indemnify Monarch and/or Boone might never arise; the Estate must succeed on a

claim against Monarch and/or Boone (via judgment or settlement) before the issue of indemnity

becomes ripe.

       Assuming arguendo that Evanston is correct that this Court has the discretion to resolve

the indemnification issue at this time, the Court declines to exercise its discretion to do so.

Accordingly, the Court denies Evanston’s motion to reconsider the conclusion that whether

Evanston has a duty to indemnify Monarch and Boone is not ripe for review.

IV. Conclusion

       Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion for

Reconsideration (Doc. No. 88) is DENIED.

       DONE AND ORDERED at Tampa, Florida, this 21st day of October, 2019.




Copies to:
Counsel of Record




                                                  6
